DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1, 2, 5, 10, 16, 19, 20, 26, 28, 29, 31, 51, 57, 74, 75, 80, 89, 99, 100, and 116 are pending and currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 10, 16, 19, 20, 26, 28, 29, 31, 51, 57, 74, 75, 80, 89, 99, 100, and 116 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 2, 5, 10, 16, 19, 20, 26, 28, 29, 31, 51, 57, 74, 75, 80, 89, 99, 100, and 116 because claims 1 and 28 contain the trademark/trade name PC-3TM and LNCaPTM.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe cell lines and, accordingly, the identification/description is indefinite.

Claim 100 recites “…(ii) wherein the therapeutic agent is….”  There is insufficient antecedent basis for “the therapeutic agent” in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 20, 26, 28, 29, 31, 57, 74, 75, 80, 89, 99, 100, and 116 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith-Jones et al (J Nucl Med, 2003, 44: 610-617; 10/20/20 IDS) in view of Doronina et al (Nature Biotechnology, July 2003, 21(7):778-784; 10/20/20 IDS), Francisco et al (Blood, August 2003, 102(4): 1458-1465; 10/20/20 IDS), Bhaskar et al (Cancer Research, 2003, 63: 6387-6394; 10/20/20 IDS), and Pierce et al (Bioconjug Chem, 1990, 1(5): 314-318; 10/20/20 IDS).
Smith-Jones et al teaches compositions comprising radiolabeled monoclonal antibodies to the extracellular domain of PSMA in a sterile aqueous medium are to be used in therapeutic methods for in vivo targeting to prostate cancer (see abstract, in particular).  Said monoclonal antibodies specifically bind to conformational epitopes of extracellular domains of PSMA on live cells.   
Smith-Jones et al does not specifically teach: antibody-drug conjugates comprising said monoclonal antibodies conjugated to one or more MMAE molecules; compositions comprising said antibody-drug conjugates and pharmaceutically acceptable carrier, excipient or stabilizer; or compositions comprising antibody-drug conjugates and one or more unconjugated anti-PSMA antibodies.  However, these deficiencies are made up in the teachings of Doronina et al, Francisco et al, Bhaskar et al, and Pierce et al.
Doronina et al teaches compositions comprising tumor-targeting antibodies that bind live cells conjugated to MMAE and a stabilizer (PBS) are used to cure and treat established tumors in vivo via the targeting of the antibodies and the cytotoxic effects of MMAE (page 781 and right column of page 783, in particular). As illustrated by Figure 1, conjugated antibodies of Doronina et al include antibody-vcMMAE constructs (same as “antibody-maleimide caproyl-valine-citrulline-p-aminobenzyloxycarbonyl-monomethylauristatin norephedrine”). Doronoina et al further teaches compositions wherein one or more of the antibodies is unconjugated (right column of page 783, in particular), as yields of conjugated antibodies are less than 100%.  Conjugates comprising MMAE targeting tumors via an antibody resulted in 80-100% cures of established tumor xenografts (see page 781, in particular).
Francisco et al teaches compositions comprising tumor-targeting antibodies conjugated to MMAE and a stabilizer (PBS) are used to treat tumors in vivo via the targeting of the antibodies to live cells and the cell-cycle arrest and cytotoxic effects of MMAE (pages 1462-1463, in particular). Francisco et al further teaches compositions created when performing a conjugation method, wherein the antibody is conjugated to MMAE resulting in an antibody-vcMMAE construct (same as “antibody-maleimide caproyl-valine-citrulline-p-aminobenzyloxycarbonyl-monomethylauristatin norephedrine”) wherein one or more of the antibodies would be unconjugated (see right column of page 1459 and Figure 1, in particular). Conjugates comprising MMAE targeting tumors via an antibody resulted in “durable tumor regression" (see Figure 6A, in particular).
Bhaskar et al teaches a method of making prostate tumor-targeting antibodies conjugated to multiple MMAE molecules and a stabilizer (PBS) to treat tumors in vivo via the targeting of the antibodies to live cells and the cytotoxic effects of MMAE (page 6388, in particular). Bhaskar et al further teaches compositions created when performing a conjugation method wherein one or more of the antibodies would be unconjugated (see right column of page 6388, in particular). Conjugates comprising MMAE targeting tumors via an antibody reduced tumor size by more than 85% (see page 6392, in particular).
Pierce et al teaches optimizing the number of drugs conjugated to an antibody (see Abstract, in particular). The particular drug and antibody combination of Pierce et al is described as being optimal at 4-6 drugs per antibody (see Abstract, in particular). 
One of ordinary skill in the art at the time the invention was made would have been motivated with an expectation of success to create and administer to patients with prostate cancer cells expressing PSMA compositions comprising PBS (an “aqueous medium” and a “stabilizer”) and a therapeutically effective amount of antibody constructs, including monoclonal antibody constructs comprising the antibody-vcMMAE structure of cited references wherein the antibodies are conjugated to multiple MMAE (same as “monomethylauristatin norphedrine”) by conjugation methods of the cited references, including constructs having 3 or 4 MMAE molecules per antibody, in order to create and therapeutically administer a product that would target numerous MMAE molecules to cytotoxically inhibit growth (resulting in  cell-cycle arrest and apoptosis) of live PSMA-expressing prostate cancer cells, including those of the neovasculature of a prostate cancer tumor, upon binding PSMA on the cells and targeting MMAE to the bound cells because Smith-Jones et al teaches monoclonal antibodies to the extracellular domain of PSMA target prostate cancer cells in vivo (see abstract of Smith-Jones et al, in particular), Doronina et al teaches compositions comprising tumor-targeting antibodies conjugated to MMAE and a stabilizer (PBS) are used to cure and treat established tumors in vivo via the targeting of the antibodies and the cytotoxic effects of MMAE (page 781 and right column of page 783, in particular), Francisco et al teaches compositions comprising tumor-targeting antibodies conjugated to MMAE and a stabilizer (PBS) are used to treat tumors in vivo via the targeting of the antibodies and the cytotoxic effects of MMAE (pages 1462-1463, in particular), Bhaskar et al teaches methods of creating compositions comprising prostate tumor-targeting antibodies conjugated to multiple MMAE and a stabilizer (PBS) that are used to successfully treat prostate tumors in vivo via the targeting of the antibodies and the cytotoxic effects of MMAE, and compositions having constructs with 3 or 4 MMAE molecules per antibody would be generated in order to determine the optimal number of drugs per antibody. “Expected beneficial results are evidence of obviousness of a claimed invention. Just as unexpected beneficial results are evidence of unobviousness." In re Skoner, 517 F.2d 947, 950 (CCPA 1975).  
Further, although the combined references do not specifically teach said antibody-drug conjugates have a PC-3 cell to C4-2 or LNCaP cell selectivity of at least 250-13000, competitively inhibit binding of a particular second antibody to its target epitope on PSMA, exhibit specific killing of PSMA-expressing cells with IC50 of 1 X 10-10M to 83 X 10-12M, or effect a cure rate of at least 20%, 30%, 40%, or 50% when administered to mice with a regimen of q4d x 6 at a dose of 6 mg/kg, one of skill in the art would expect such a selectivity for the antibody-drug conjugates and efficacy because PC-3 cells do not express PSMA while C4-2 cells and LNCaP cells express PSMA (see Example 1 of the instant specification) and an anti-PSMA antibody of the combined method would competitively inhibit binding any other anti-PSMA antibody that binds the same epitope as the anti-PSMA antibody of the combined method.  

Claim Rejections - 35 USC § 103
Claims 1, 2, 5, 10, 16, 19, 20, 26, 28, 29, 31, 51, 57, 74, 75, 80, 89, 99, 100, and 116 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith-Jones et al (J Nucl Med, 2003, 44: 610-617; 10/20/20 IDS) in view of Doronina et al (Nature Biotechnology, July 2003, 21(7):778-784; 10/20/20 IDS), Francisco et al (Blood, August 2003, 102(4): 1458-1465; 10/20/20 IDS), Bhaskar et al (Cancer Research, 2003, 63: 6387-6394), and Pierce et al (Bioconjug Chem, 1990, 1(5): 314-318; 10/20/20 IDS) as applied to claims 1, 2, 5, 20, 26, 28, 29, 31, 57, 74, 75, 80, 89, 99, 100, and 116 above, and further in view of Maddon et al (WO 03/034903 A2; 5/1/03; 10/20/20 IDS).
The combined teachings of Smith-Jones et al, Doronina et al, Francisco et al, Bhaskar et al, and Pierce et al are discussed above.
The combined teachings of Smith-Jones et al, Doronina et al, Francisco et al, Bhaskar et al, and Pierce et al do not specifically teach a conjugate wherein the anti-PSMA antibody is a particular isotype, AB-PG1-XG1-006 or AB-PG1-XG1-026.  However, these deficiencies are made up in the teachings of Maddon et al.
Maddon et al teaches anti-PSMA antibodies can be various isotypes (including those recited by instant claim 19) and that AB-PG1-XG1-006 (encoded by instant SEQ ID NOs: 2-3) and AB-PG1-XG1-026 are PSMA antibodies that are to be used in cancer treatment (see Table 1, lines 5-11 on page 29, pages 30-43, and Abstract, in particular). 
One of ordinary skill in the art at the time the invention was made would have been motivated with an expectation of success to use the antibodies of Maddon et al as the anti-PSMA antibodies of constructs in the composition of Smith-Jones et al, Doronina et al, Francisco et al, Bhaskar et al, and Pierce et al, resulting in antibodies including AB-PG1-XG1-006-maleimide caproyl-valine-citrulline-p-aminobenzyloxycarbonyl-monomethylauristatin phenylalanine, in order to treat prostate cancer because Maddon et al teaches the anti-PSMA antibodies of Maddon et al are to be used in cancer treatment (see Table 1, pages 39-43, and Abstract, in particular).  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.     

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5, 10, 16, 19, 20, 26, 28, 31, 57, 74, 89, 99, 100, and 116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9,242,012 B2 (10/20/20 IDS). The patent claims are directed to species of the instant claims.

Claims 29, 51, 75, and 80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9,242,012 B2 (10/20/20 IDS) in view of Doronina et al (Nature Biotechnology, July 2003, 21(7):778-784), Francisco et al (Blood, August 2003, 102(4): 1458-1465), Bhaskar et al (Cancer Research, 2003, 63: 6387-6394), and Pierce et al (Bioconjug Chem, 1990, 1(5): 314-318). The patent claims do not specifically recite the administered composition comprises antibodies conjugated to at least 3 or 4 MMAE molecules, any unconjugated anti-PSMA antibodies, a conjugate comprising AB-PG1-XG1-006-maleimide caproyl-valine-citrulline-p-aminobenzyloxycarbonyl-monomethylauristatin norphedirine (“antibody-vcMMAE”), a stabilizer, and/or compositions in an aqueous form. However, one of skill in the art would have been motivated with an expectation of success to use the antibody-MMAE conjugation methods of cited references to generate the antibody-MMAE constructs of the patent claims to result in a composition comprising  antibody-vcMMAE constructs including AB-PG1-XG1-006-maleimide caproyl-valine-citrulline-p-aminobenzyloxycarbonyl-monomethylauristatin norphedirine, wherein constructs include those that have 3 or 4 MMAE molecules per antibody in order to create and therapeutically administer a product that would target numerous MMAE molecules to cytotoxically inhibit growth (resulting in  cell-cycle arrest and apoptosis) of live PSMA-expressing prostate cancer cells, including those of the neovasculature of a prostate cancer tumor, upon binding PSMA on the cells and targeting MMAE to the bound cells because Doronina et al teaches compositions comprising tumor-targeting antibodies conjugated to MMAE and a stabilizer (PBS) are used to cure and treat established tumors in vivo via the targeting of the antibodies and the cytotoxic effects of MMAE (page 781 and right column of page 783, in particular), Francisco et al teaches compositions comprising tumor-targeting antibodies conjugated to MMAE and a stabilizer (PBS) are used to treat tumors in vivo via the targeting of the antibodies and the cytotoxic effects of MMAE (pages 1462-1463, in particular), Bhaskar et al teaches methods of creating compositions comprising prostate tumor-targeting antibodies conjugated to multiple MMAE and a stabilizer (PBS) that are used to successfully treat prostate tumors in vivo via the targeting of the antibodies and the cytotoxic effects of MMAE (wherein one or more of the antibodies would be unconjugated), and compositions having conjugates with 3 or 4 MMAE molecules per antibody would be generated in order to determine the optimal number of drugs per antibody.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642